PER CURIAM.
The order of the Special Term granted August 1, 1903, is hereby modified, by striking out that part which refuses to allow the appellant to serve and file exceptions to the report of the referee nunc pro tunc, and by inserting therein that leave to file and serve such exceptions is hereby granted, and, as so modified, affirmed, without costs of this appeal to either party. Said exceptions are to be served and filed within five days after entry of the order herein provided for. That part of the order of the Special Term granted September 5, 1903, which denies the defendant’s application for the renewal of the motion for an order to file such exceptions, is stricken out. ■If the respondent declines to supply the appellant with necessary exhibits, a motion to obtain the same may be made at Special Term. The ■printed record is to be filed and served on or before the 27th day of February, 1904. The form of the order to be settled by and before SPRING, J., upon two days’ notice.
McLENNAN, P. J., not sitting.